Citation Nr: 0825368	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for pes 
planus.  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In May 2006, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the Jackson RO.

In January 2007, the Board denied the veteran's claim for a 
higher rating for bullous emphysema and/or cystic disease of 
the right lung.  It remanded the veteran's petition to reopen 
the claim for service connection for pes planus for 
additional development.  Following further development of the 
record, the Appeals Management Center (AMC) continued to deny 
the veteran's claim and returned this matter to the Board.  


FINDINGS OF FACT

1.  In a July 1976 rating decision, the RO denied the 
veteran's claim for service connection for pes planus.  
Although notified of the denial and of his appellate rights, 
the veteran did not perfect an appeal of the decision as to 
that issue.  

2.  Additional evidence associated with the claims file since 
the RO's July 1976 denial does not, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for pes planus.  


CONCLUSIONS OF LAW

1.  The July 1976 RO decision that denied the veteran's claim 
for service connection for pes planus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Since the July 1976 RO decision, new and material 
evidence has not been received; the requirements to reopen 
the claim for service connection for pes planus are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claim on appeal has been accomplished.  

Initially, the Board finds the June 2005 and February 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the agency of original jurisdiction (AOJ) notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It also requested that the 
veteran identify any medical providers from whom he wanted 
the AOJ to obtain and consider evidence.  The veteran was 
also requested to submit relevant evidence in his possession 
in support of his claim.  Furthermore, in August 2006, the 
veteran was informed of the provisions regarding the 
assignment of effective dates and disability rating elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes, as regards to VA's notice requirements, the 
notice should inform the veteran of:  (1) the evidence that 
is needed to substantiate the claim, (2) the evidence, if 
any, to be obtained by VA, and (3) the evidence, if any, to 
be provided by the claimant.  38 C.F.R. § 3.159.  As 
indicated above, these requirements have been met in this 
case.  

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Veterans Appeals (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA, per the holding in Kent, have been 
satisfied.  

In particular, in the June 2005 notice letter, the veteran 
was advised of the evidence necessary to establish a claim 
for service connection and the need to submit new and 
material evidence to reopen his claim for service connection 
for pes planus.  The letter also contained a brief 
description of what constituted new and material evidence, 
and noted the following: 

Your claim was previously denied because pes 
planus was shown at time of induction and was 
not aggravated by your military service.  
Therefore, the evidence you submit must relate 
to this fact.  

In January 2007, the Board remanded the veteran's claim after 
finding that the notice the RO provided the veteran in June 
2005 had not fully complied with the Kent notice 
requirements.  In its remand, the Board, in reporting the 
service treatment evidence, noted that the first finding of 
flat feet was not until January 1974, a year after the 
veteran's entrance onto active service.  Furthermore, nowhere 
in the veteran's service medical records had a physician 
reported that the veteran's flat feet were a congenital 
condition.  The Board instructed agency of original 
jurisdiction to inform the veteran that to reopen his 
previously denied claim, the veteran would need to submit 
medical evidence of a current foot disability as well as 
competent medical evidence (e.g., an opinion from a medical 
doctor) that any currently diagnosed foot disability was 
related to his period of military service.  A copy of the 
Board's January 2007 decision/remand was sent to the veteran.  

In February 2007, the AMC issued the veteran a notice letter.  
In the letter, the AMC failed to follow the Board's remand 
instructions and instead, as the RO had done in June 2005, 
informed the veteran that to substantiate his claim he needed 
to submit objective evidence of a worsening of a pre-existing 
pes planus disability in order to establish service 
connection by aggravation.  

Here, notwithstanding either the RO or AMC's notice errors 
with respect to Kent, in light of the circumstances of this 
case, additional efforts to notify the veteran would serve no 
useful purpose.  The veteran was specifically informed when 
he received the Board's remand.  Additionally, he has 
indicated that he has no more medical evidence to submit.  
Thus, an additional remand to cure any Kent notice defect by 
the AOJ and inform the veteran of the need to submit medical 
evidence of a current foot disability as well as a medical 
opinion relating such disability to service would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Given the information provided by the Board in its remand, as 
well as the information provided by the AOJ, the Board finds 
that, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004); Kent, 20 Vet. App. at 1.  
Nothing about the evidence or any response to any late notice 
or piecemeal notice in this case suggests that the veteran's 
claim must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Here, following the issuance of 
the January 2007 Board decision/remand and the February 2007 
notice letter, the veteran's claim was re-adjudicated in May 
2008.  

Additionally, in May 2008, the veteran submitted written 
argument as well as a United States Army affidavit.  The 
written argument reiterated previous argument submitted by 
the veteran and thus is cumulative of evidence already of 
record.  The affidavit submitted by the veteran is not 
relevant evidence with regard to reopening the veteran's 
claim for service connection for pes planus.  As such, a 
remand of this evidence for consideration by the AOJ is not 
warranted.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran's service treatment records are 
associated with the claims file, and the veteran has not 
otherwise submitted or identified, and the record does not 
otherwise indicate, existing records pertinent to the claim 
on appeal that need to be obtained.  As for whether further 
action should have been undertaken by way of obtaining a 
medical opinion, the Board notes, as reflected below, that 
new and material evidence to reopen the veteran's claim for 
service connection for pes planus has not been received.  
Given the standard of the new regulation, the Board finds 
that VA did not have a duty to obtain a medical examination 
or medical opinion in this case.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2007).  

II. Analysis

As indicated above, in a July 1976 rating decision, the RO 
denied the veteran's petition to reopen his previously denied 
claim for service connection for pes planus.  The veteran was 
notified of the adverse decision and his appellate rights, 
but did not appeal.  Thus, the rating decision of July 1976 
is final based on the evidence of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  In May 2005, the 
veteran sought to reopen his previously denied claim.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that a revision to the regulation 
relates to receipt of additional service department records.  
As noted above, in May 2008, the veteran submitted additional 
written argument as well as a United States Army affidavit.  
The affidavit notes only that the veteran had been advised of 
his rights and the advantages associated with a medical 
separation versus retention on active duty beyond the 
scheduled date of expiration of his term of service.  The 
Board does not find the affidavit a relevant service 
department record for purposes of reopening the veteran's 
claim on appeal.  38 C.F.R. § 3.156(c) (2007).  

Otherwise, when determining whether new and material evidence 
has been received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the previous final denial 
was the July 1976 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).  

The veteran was notified in July 1976 that service connection 
for a foot condition (i.e., pes planus) was denied.  The RO 
concluded that the veteran's pes planus pre-existed service 
and, presumably, had not been aggravated by service.  

The relevant evidence of record since the RO's final decision 
in July 1976 includes the veteran's written arguments and 
testimony in support of his claim.  The veteran has not 
otherwise submitted or identified relevant post-service 
medical evidence of a diagnosis or treatment for pes planus 
or other foot disability.  In a May 2005 VA Form 21-4138 
(Statement in Support of Claim), the veteran noted that he 
was treated for foot pain in service and that he was given 
special footwear to correct the problem.  He also noted that 
since that time the problem had reoccurred and that it was 
progressively worsening.  In June 2005, the RO received a VA 
Form 21-4142 (Authorization and Consent to Release 
Information) from the veteran in which he noted that he had 
been unable to afford to go to a private doctor for his pes 
planus and that he otherwise continued to function to feed 
his family even though he was in pain.  

The Board notes that the veteran was last treated in service 
for pes planus in August 1974.  At separation in December 
1975, there was no clinical finding or diagnosis for pes 
planus or other foot disability.  When the veteran filed his 
initial VA application for benefits in January 1976, he did 
not file a claim for pes planus or other foot problem.  The 
RO on its own accord adjudicated the issue based on its 
review of the veteran's service treatment records which 
identified treatment for pes planus.  Otherwise, it was not 
until May 2005, almost 30 years after his separation from 
service, that the veteran attempted to reopen his claim for 
service connection for pes planus.  

Where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 
2005) (New and material evidence is required to be something 
other than the veteran's own statement); see also Hickson v. 
West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Otherwise, none of the evidence or argument 
submitted since the final July 1976 RO decision relates any 
pes planus or other foot problem to the veteran's period of 
military service.  

Therefore, the Board finds that the argument and evidence 
received since the final RO decision in July 1976 is new in 
the sense that it was not previously before agency decision 
makers.  However, none of the evidence is material for 
purposes of reopening the claim for service connection for 
pes planus.  In this case, none of the evidence received 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Under these circumstances, the Board 
must conclude that new and material evidence has not been 
received; hence, the requirements to reopen the claim for 
service connection for pes planus have not been met, and the 
appeal as to this issue must be denied.  As new and material 
evidence to reopen the finally disallowed claim has not been 
received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for pes planus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


